Case 6:19-cv-00079-JRH-CLR Document 1 Filed 08/23/19 Page 1 of 11




                                                         6:19-cv-79
Case 6:19-cv-00079-JRH-CLR Document 1 Filed 08/23/19 Page 2 of 11
Case 6:19-cv-00079-JRH-CLR Document 1 Filed 08/23/19 Page 3 of 11
Case 6:19-cv-00079-JRH-CLR Document 1 Filed 08/23/19 Page 4 of 11
Case 6:19-cv-00079-JRH-CLR Document 1 Filed 08/23/19 Page 5 of 11
Case 6:19-cv-00079-JRH-CLR Document 1 Filed 08/23/19 Page 6 of 11
Case 6:19-cv-00079-JRH-CLR Document 1 Filed 08/23/19 Page 7 of 11
Case 6:19-cv-00079-JRH-CLR Document 1 Filed 08/23/19 Page 8 of 11
Case 6:19-cv-00079-JRH-CLR Document 1 Filed 08/23/19 Page 9 of 11
Case 6:19-cv-00079-JRH-CLR Document 1 Filed 08/23/19 Page 10 of 11
Case 6:19-cv-00079-JRH-CLR Document 1 Filed 08/23/19 Page 11 of 11
